DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 17/035,707 filed 09/29/2020.
Claims 1, 10 remain pending in the Application. Claims 2-9 have been cancelled from the Application.
4.	Applicant’s arguments with respect to claim(s) 1, 10 have been considered but are moot because the new ground of rejection, necessitated by Applicant’s Amendment, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
5.	The information disclosure statement filed 10/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
With respect to IDS filed 10/27/2021 should be noted that not the listed Foreign Document, much less its translation were not found in the record.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erturk et al. (US Patent Application Publication 20180046236) in view of Pelosi et al. (US Patent Application Publication 20170373522).
With respect to claim 1 Erturk et al. teaches A device having a function of simultaneously charging and backing up data (Abstract; paragraph [0029]), comprising: 
a plurality of transmission interfaces including a first transmission interface and a second transmission interface, wherein the first transmission interface is connected to a first electronic device, the second transmission interface is connected to a second electronic device, the first transmission interface is configured to receive data from the first electronic device or transmit data to the first electronic device, and the second transmission interface is configured to receive data from the second electronic device or transmit data to the second electronic device (adapter 20 comprising multiple interfaces 304/first transmission interface/second transmission interface (paragraph [0035]; Figs. 1b, 4), wherein multiple interfaces 304/first transmission interface/second transmission interface are connected to multiple mobile devices 103/first electronic device/second electronic device for bidirectional transfer data/receive data/transmit data to/from multiple mobile devices 103/first electronic device/second electronic device (paragraphs [0030], [0035])); 
a power supply circuit (outlet plug 100/power supply circuit (paragraphs [0026], [0029]; Figs. 1b, 4)); 
a plurality of power source control circuits, wherein one of the plurality of power source control circuits is connected to the first transmission interface and the power supply circuit, the other of the plurality of power source control circuits is connected to the second transmission interface and the power supply circuit, the one of the plurality of power source control circuits obtains a first power demand message through the first transmission interface from the first electronic device, and the other of the plurality of power source control circuits obtains a second power demand message through the second transmission interface from the second electronic device (plurality of controllers 214/144/114/power source control circuits (paragraphs [0028], [0029]; Figs. 1b, 2), wherein each processor 114/144/control circuit is connected between multiple interfaces 304/first transmission interface/second transmission interface of the multiple mobile devices 103/first electronic device/second electronic device and the power supply (paragraphs [0026], [0028], [0032], [0035]), and wherein each processor 114/144/control circuit is configured to receive communication messages with advice/request/demand specifies voltage for each mobile devices 103/first electronic device/second electronic device through each interfaces 304/first transmission interface/second transmission interface (paragraphs [0032], [0035], [0026], [0038])); 
a storage circuit configured to access the data of the first electronic device and the data of the second electronic device, or provide the data stored in the storage circuit (memory modules 302/data storage circuit configured to send/receive the data to/from the each of the multiple mobile devices 103/first electronic device/second electronic device (paragraphs [0029], [0030]; [0040]; Figs. 1b, 2)); 
a main control circuit connected to the first transmission interface and the storage circuit (processor 144/main control circuit connected to the one of the multiple interfaces 304/first transmission interface and to the storage/memory modules 302 (paragraphs [0026], [0029]; Figs. 1b, 2)); 
an interface control switching circuit connected to the main control circuit and the second transmission interface (power conversion control 214, which generates switch on-off control actions in connection with the processor 144/main control circuit to establish power charging of  one of the interfaces 304/first transmission interface/second transmission interface of one the multiple mobile devices 103 (paragraphs [0028]- [0030])); 
an identifying unit connected to the interface control switching circuit, wherein an identification message of the second electronic device is transmitted to the identifying unit sequentially through the second transmission interface and the interface control switching circuit from the second electronic device (unique identifier/identifying unit connected with power conversion control 214, when respective mobile devices 103/second electronic device is connected  through the respective interfaces 304/second transmission interface and transmits unique identifier/identification message to the adapter 20 comprising multiple interfaces 304/second transmission interface (paragraphs [0039], [0040], [0028])); and 
an interface access switching circuit connected to the main control circuit, wherein the interface access switching circuit is configured to allow the storage circuit to be connected to the first transmission interface or the second transmission interface through the main control circuit (disconnect switch 602 to connect processor 144/main control circuit and memory modules 302/data storage circuit to connect to one of the interfaces 304/first transmission interface/second transmission interface  (paragraph [0038]; Fig. 6)); 
wherein, when the identifying unit successfully identifies the identification message of the second electronic device, the interface control switching circuit allows the second electronic device to be connected to the main control circuit through the second transmission interface (unique identifier/identifying unit receives transmitted unique identifier/identification message from respective mobile devices 103/second electronic device allows connection to the processor 144/main control circuit through the respective interfaces 304/second transmission interface (paragraphs [0039], [0040])); 
wherein, the main control circuit transmits the data from the first electronic device through the first transmission interface to the storage circuit and controls the storage circuit to backup the data of the first electronic device when the first electronic device is charged, or the main control circuit transmits the data from the second electronic device through the second transmission interface to the storage circuit and controls the storage circuit to backup the data of the second electronic device when the second electronic (processor 144/main control circuit using respective one of the multiple interfaces 304/first transmission interface to transmit the data to the memory modules 302/storage circuit from the respective mobile devices 103/first electronic device/second electronic device and controls memory modules 302/storage circuit to backup the data of the respective mobile devices 103/first electronic device/second electronic device (paragraphs [0029], [0030], [0048)).
However Erturk et al. lacks specifics regarding a maximum electric quantity that the second electronic device is able to store, a remaining electric quantity of the second 4Appl. No. 17/035,707 Response Dated January 20, 2022 Reply to Office Action of October 28, 2021 electronic device. Pelosi et al. teaches:
wherein the one of the plurality of power source control circuits, according to the first power demand information, determines a maximum electric quantity that the first electronic device is able to store, a remaining electric quantity of the first electronic device, a program that will be executed by the first electronic device and an electric quantity required for the first electronic device to execute the program, and accordingly controls the power supply circuit to supply power for the first electronic device, and then the one of the plurality of power source control circuits transmits the power supplied by the power supply circuit to the first electronic device through the first transmission interface to charge the first electronic device (control circuitry 20 comprising plurality of processing circuits/ plurality of power source control circuits of adapter 14 according to the demands of plurality of electronic devices 24/first electronic device (paragraphs [0043], [0053], [0052]) analyzes/determines appropriate amount of the power to be transferred to each electronic device 24/first electronic device based on the information of capacity/maximum electric quantity and charge level/remaining electric quantity of the plurality of the electronic devices 24/first electronic device using algorithms/programs executed by processing circuits in order to supply appropriate amount of the power/to charge each electronic device 24/first electronic device using one of plurality of ports 19/first transmission interface (paragraphs [0052], [0053], [0042]; Figs. 1, 2)); 
wherein the other of the plurality of power source control circuits, according to the second power demand information, determines a maximum electric quantity that the second electronic device is able to store, a remaining electric quantity of the second 4Appl. No. 17/035,707 Response Dated January 20, 2022 Reply to Office Action of October 28, 2021 electronic device, a program that will be executed by the second electronic device and an electric quantity required for the second electronic device to execute the program, and accordingly controls the power supply circuit to supply power for the second electronic device, and then the other of the plurality of power source control circuits transmits the power supplied by the power supply circuit to the second electronic device through the second transmission interface to charge the second electronic device (control circuitry 20 comprising plurality of processing circuits/plurality of power source control circuits of adapter 14 according to the demands of plurality of electronic devices 24/second electronic device  (paragraphs [0043], [0053], [0052]) analyzes/determines appropriate amount of the power to be transferred to each electronic device 24/second electronic device based on the information of capacity/maximum electric quantity and charge level/remaining electric quantity of the plurality of the electronic devices 24/second electronic device using algorithms/programs executed by processing circuits in order to supply appropriate amount of the power/to charge each electronic device 24/second electronic device using one of plurality of ports 19/second transmission interface (paragraphs [0052], [0053], [0042]; Figs. 1, 2)); 

With respect to claim 10 Erturk et al. teaches:
Claim 10: further comprising: an authorization unit connected to the main control circuit, wherein the main control circuit controls the authorization unit to output an authorization message respectively to the first electronic device or to the second electronic device  to give permission to he first electronic device or to the second electronic device to access the data according to an authentication request of he first electronic device or to the second electronic device (paragraphs [0029], [0041).

Remarks

9.	In remarks Applicant argues in substance:
i) As set forth above, Erturk fails to suggest the following limitations recited in the amended claim 1 of the present application.
10.	Examiner respectfully disagrees for the following reasons:
With respect to i) rejection of amended claims under 35 USC § 103, necessitated by Applicant’s Amendments, is presented above.
Based on these disclosures of Erturk et al. and Pelosi et al.  Examiner believes that Erturk et al. itself and in combination with Pelosi et al. reads claims 1, 10 and maintains rejection 35 USC § 103 above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

HR
02/11/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851